Loomis, J.
As our law now stands it must be conceded that a husband may make a valid gift of personal property to his wife, if it is bonk fide and not prejudicial.to creditors. Deming v. Williams, 26 Conn., 226; Jennings v. Davis, 31 Conn., 134; Underhill v. Morgan, 33 Conn., 105.
Nothing appears in this case to impeach the bonk fide character of the gift. It was made just after the marriage of the parties and while they were on their wedding tour, and the amount of property thus transferred to the wife was not unreasonably large. Neither can the gift be set aside on the ground that it was prejudicial to creditors. The finding is explicit that though the husband was at the time largely indebted, yet the value of his real and personal estate exceeded such indebtedness. And even as the estate now stands, after all the expenses of settling the estate, and after the probate court has allowed the defendant as executrix to charge in her administration account the sum of nine hundred dollars paid *508by hér in. her private capacity to the plaintiff for her right of dower, there is still found to be a balance of 178.35, over all demands against the estate except the present claim.
The motion we think discloses very clear evidence of the intention on the part of the husband to have his wife become the absolute owner of the horse in question. It is found that he had that intent while negotiating for the purchase, and then immediately after the terms of sale were agreed upon and before he had given his note for the price, he told the plaintiff in the presence of Powers, the vendor, that he had bought the horse Lor her and that it was hers, and in Brooklyn, New York, at Hinckley’s, where the horse was delivered, he told Hinckley that he had bought the horse for her and had given it to her.
But the defendant claims that the transaction lacks one element which is indispensable to its validity as a gift, to wit, delivery. And undoubtedly the rule is that where the subject matter admits of delivery, actual delivery or some act equivalent thereto is essential to constitute a valid gift by parol.
On this part of the case the defendant claims, in the first place, that the court below has found, as matter of fact, that there was no delivery, which precludes any review of the question by this court.
We think that this is not the true construction of the finding. After the court has found all the facts in detail, the motion states that “on the foregoing facts the plaintiff claimed title to the horse by gift from said Edwin 0. Wheeler and that she was entitled to recover the value of it from the defendant, and requested the court so to rule, but the court refused so to ruleand then, after stating certain questions of evidence, at the end of the finding the court adds:—“ Upon the foregoing facts the court ruled that there was no delivery of the horse to the plaintiff, and rendered judgment for the defendantmeaning obviously that the facts so found in detail did not constitute a sufficient delivery to meet the. requirements of the law relative to a parol gift; and this is the question on which the case turns and which we will now briefly consider.
*509Tlie argument for the defendant on this point seems to assume that the husband did not become the owner of the horse until the 4th of May, when it was delivered at Brooklyn, and that the evidence of the consummation of the husband’s express intent to give it to his wife must be sought for wholly in what took place after that time, when it must be conceded that no acts are found after that time having any significance in reference to this question. But we think that the true character of the transaction can not be exhibited under any such limitation. We think, when the facts to which we have already adverted as evidential of the husband’s intention are carefully considered, the transaction will appear as an original purchase by the husband for the wife, with the knowledge on the part of the vendor before the bargain was in any way consummated, or executed by either party, that the horse was bought for the wife, and that the title was to pass directly to her as far as the intent of the parties could make it hers, so that, as between husband and wife, the consummation of the gift is found in the execution of the note op. the part of the husband which purchased for her the horse; and when the horse was delivered in Brooklyn, it was delivered as hers, and then became hers subject only to such right as the law would give the husband as trustee for the wife.
The case would have been very different if the husband had attempted to give his wife any of the horses previously owned by him, and kept, for instance, in his livery stable with his other horses. In such case the same indicia of ownership in the husband would continue to exist after the pretended gift as before, and it would call for something more than mere words to perfect and validate the gift. But -here, at the very inception of the transaction, the purpose of the purchase was announced, and was repeated in the presence of the vendor and the plaintiff before the note was given and before the delivery of the horse.
A new trial is advised.
In this opinion the other judges concurred.